*159Opinion

per curiam:

There is no dispute about the facts in this casé as set forth in thei special findings of fact.
Plaintiff is a naval officer who was found by a Naval Retiring Board to be incapacitated for active service. The Secretary of the Navy presented the findings to the President with the recommendation that they be approved and that plaintiff be retired from active service and placed on the retired list August 1, 1936. The President, on May 27, 1936, approved the findings of the Retiring Board and the recommendation of the Secretary of the Navy.
The sole question in this case is — on which of the two dates above-mentioned was plaintiff actually retired.
The same question was decided by this court in the case of James A. Greenwald, Jr. v. United States, 88 C. Cls. 264; Charles G. Wadbrook v. United States, 90 C. Cls. 480; and Henry M. Butler v. United States, 91 C. Cls. 88.
In the Butler case, supra, the identical order was considered and decided. The instant case is controlled by the decisions in those cases. Under the holdings of the cases cited, plaintiff was retired on August 1, 1936, the date on which the President directed he should be transferred to the retired list, and judgment is rendered for the plaintiff accordingly. The claim, however, is a continuing one and entry of judgment will be suspended pending receipt of a report from the General Accounting Office of the amount due plaintiff in accordance with this opinion.
It is so ordered.